Holmes, Judge,
delivered the opinion of the court.
The petition prays for a mandamus upon the clerk of the County Court of Jefferson county, directing him to make out a supplemental tax-book, in pursuance of the 75th section of the revenue act (Gen. Stat. 1866, ch. 12, § 75) for the levy qnd collection of the military tax in said county for the year 1863, which tax was omitted to be levied and collected at the proper time, under the provisions of the act entitled “An act to provide means for the payment and support of the Enrolled Militia” &c., approved March 9, 1863 (Reg. Sess. p. 25).
The return to the alternative writ admits the material facts, and the demurrer to the return raises the questions of law: First, whether this military tax was required by the act to be levied and collected for the year 1863, upon the assessment for that year ? and second, if so, whether the failure to levy can now be remedied under existing laws ?
We are very well satisfied that it was the proper effect and intention of the act of 1863, that the tax should be levied and collected for that year, upon the assessment which had already been completed, or was then in progress. The act took effect immediately. It required that this tax should be “levied, assessed and collected in the same manner as other taxes.” No provision was made for any special assessment, and it is evident that it was supposed that the general revenue laws then in force would be ample for the purpose of enabling the public officers to cary the act into effect. Such seems to have been the contemporaneous construction. Nearly all the counties proceeded, under the instructions of the State auditor, to *589levy and collect tlie tax for the year 1863. Some few counties failed to make the levy. The fact that the tax-books for that year, in this county, had been adjusted before the court of appeals, and had passed out of the hands of the county court, before the passage.of this act, may furnish an explanation of the reason why this tax was not levied and collected for that year. It amounts only to a failure to make the levy as the law required. Any other construction would do great injustice to the other counties which have paid this tax, and might result in serious inconvenience to the State. There is nothing in the terms of the act which imperatively demands a different construction ; and there can be little doubt that such is the true intent and meaning of the law, and it must be held to be the proper construction.
It is equally clear that the general revenue act of 1866 (§ 75) makes the necessary provision for remedying this omission. It is objected that there would be great inequality and injustice in making the levy for the omitted tax of that year upon the basis of the present assessment in that county. This would be very true, if such were the necessary consequence ; but the law does not require that to be done. This section expressly provides that “ when, for any cause, there has been a failure to levy the proper rate of taxes, or any portion of them, in any county, for any year or years, the clerk for the time being shall make a supplemental tax-book for such year or years, when officially notified by the auditor,” and that “such supplemental tax-book shall be madavpon the assessment for the time being, the tax for each year to be in a separate book, and to be levied and collected at the proper time.” It is obvious that the assessment for the time being, here spoken of, is intended to refer to the year or years in which there was a failure to levy and collect the tax, and means that the supplemental tax-book, in such case, shall be based upon the assessment for the year in which the tax was omitted, and not to any existing assessment. This construction would be in accordance with the reason and justice of the thing; it does no violence to the *590natural sense of words ; and there is scarcely room for doubt that-such was the intention of the law.
We-see no practical difficulty, nor any injustice in requiring the county to proceed in the levy and collection of this tax.
A peremptory mandamus will be ordered.
Judge Wagner concurs ; Judge Fagg absent.